     Case 3:14-cv-00383-MCR-HTC Document 51 Filed 09/09/20 Page 1 of 2



                                                                          Page 1 of 2

                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

JONATHAN LEWIS,

        Plaintiff,

v.                                          CASE NO. 3:14cv383-MCR-HTC

FLORIDA DEPARTMENT
OF CORRECTIONS, et al.,

     Defendants.
__________________________/

                                    ORDER

        The magistrate judge issued a Report and Recommendation on August 11,

2020.     ECF No. 48.      The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). I have made a de novo determination of all

timely filed objections.

        Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.
      Case 3:14-cv-00383-MCR-HTC Document 51 Filed 09/09/20 Page 2 of 2


                                                                        Page 2 of 2


       Accordingly, it is now ORDERED as follows:

       1.     The magistrate judge’s Report and Recommendation, ECF No. 48, is

              adopted and incorporated by reference in this Order.

       2.     Plaintiff’s Emergency Motion to Reconsider, ECF No. 45, is DENIED.

       DONE AND ORDERED this 9th day of September 2020.



                                        s/   M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 3:14cv383-MCR-HTC
